DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/14/22, with respect to the art rejection(s) of claim(s) 1-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uchibori et al and Strong.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchibori et al (WO 2017/169700; reference is made to corresponding US Patent 10,626,833).
As to claim 1, Uchibori et al (US 10,626,833) discloses a piping member comprising: a tubular portion (28); and flange portions (28c, 28d) protruding in a radial direction from an outer periphery of the end of the tubular portion at both ends of the tubular portion, wherein a bent portion is formed between the two flange portions (Fig. 19), wherein the two flange portions are directly connected to each other and are integrally formed (via element 28b), and wherein a reinforcing member (28b) configured to connect a connecting portion between the two flange portions and the bent portion is provided and the reinforcing member is a member filling the entire space between the connecting portion and the bent portion or a rod-shaped or plate-shaped member which is positioned in the space between the connecting portion and the bent portion and which connects the connecting portion and the bent portion (Fig. 19).

As to claim 4, Uchibori et al discloses the piping member according to claim 1, wherein a bending angle of the bent portion is 90 degrees.  Refer to Fig. 19.

As to claim 5, Uchibori et al discloses the piping member according to claim 1, wherein the piping member is made of a casting.
	The method of forming the device (casting) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 13, Uchibori et al discloses the piping member according to claim 1, wherein the piping member has the effect of suppressing vibration caused by a pulsating discharged gaseous fluid (by virtue of the material and wall thickness of the Uchibori et al pipe).

As to claim 14, Uchibori et al (US 10,626,833) discloses the piping member that has the effect of suppressing vibration caused by a pulsating discharged gaseous fluid (by virtue of the material and wall thickness of the Uchibori et al pipe), comprising: a tubular portion (28); and flange portions (28c, 28d) at both ends of the tubular portion, wherein the tubular portion includes a bent portion that is formed between the two flange portions (Fig. 19), wherein each of said two flange portions extends outwardly from an outer peripheral surface of said tubular portion at respective ones of said ends of the tubular portion (Fig. 19), whereby attaching bolts can be arranged around each of said two flange portions and extend through each of said two flange portions from outer faces of said flange portions to inner faces of said flange portions that extend outwardly from the outer peripheral wall of said tubular portion (Fig. 19), and wherein the two flange portions are directly connected to each other along respective outer peripheral edges of each of said two flange portions such as to form a direct connection between the two flange portions (as by element 28b).

Claim(s) 1, 4-5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong (US 1,357,259).
As to claim 1, Strong discloses a piping member comprising: a tubular portion (12); and flange portions protruding in a radial direction from an outer periphery of the end of the tubular portion at both ends of the tubular portion (Fig. 1), wherein a bent portion is formed between the two flange portions (Fig. 1), wherein the two flange portions are directly connected to each other (as by element 15) and are integrally formed, and wherein a reinforcing member (15) configured to connect a connecting portion (24) between the two flange portions and the bent portion is provided and the reinforcing member is a member filling the entire space between the connecting portion and the bent portion or a rod-shaped or plate-shaped member which is positioned in the space between the connecting portion and the bent portion and which connects the connecting portion and the bent portion (see Figs. 1-3).

As to claim 4, Strong discloses the piping member according to claim 1, wherein a bending angle of the bent portion is 90 degrees.  Refer to Fig. 1.

As to claim 5, Strong discloses the piping member according to claim 1, wherein the piping member is made of a casting.
	The method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 13, Strong discloses the piping member according to claim 1, wherein the piping member has the effect of suppressing vibration caused by a pulsating discharged gaseous fluid (by virtue of the material and wall thickness of the Strong pipe).

As to claim 14, Strong discloses the piping member that has the effect of suppressing vibration caused by a pulsating discharged gaseous fluid (by virtue of the material and wall thickness of the Strong pipe), comprising: a tubular portion (12); and flange portions at both ends of the tubular portion, wherein the tubular portion (Fig. 1) includes a bent portion that is formed between the two flange portions (Fig. 1), wherein each of said two flange portions extends outwardly from an outer peripheral surface of said tubular portion at respective ones of said ends of the tubular portion (Fig. 1), whereby attaching bolts (13) can be arranged around each of said two flange portions and extend through each of said two flange portions from outer faces of said flange portions to inner faces of said flange portions that extend outwardly from the outer peripheral wall of said tubular portion, and wherein the two flange portions are directly connected to each other along respective outer peripheral edges of each of said two flange portions (as by element 15) such as to form a direct connection between the two flange portions (Fig. 1).

Claim(s) 1, 3-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchibori et al (WO 2017/169700; reference is made to corresponding US Patent 10,626,833).
As to claim 1, Uchibori et al (US 10,626,833) discloses a piping member (85) comprising: a tubular portion (FIG. 17); and flange portions (85b, 85c) protruding in a radial direction from an outer periphery of the end of the tubular portion at both ends of the tubular portion (Fig. 21), wherein a bent portion is formed between the two flange portions (see annotated figure below), wherein the two flange portions are directly connected to each other and are integrally formed, and wherein a reinforcing member (85a) configured to connect a connecting portion between the two flange portions and the bent portion is provided and the reinforcing member is a member filling the entire space between the connecting portion and the bent portion or a rod-shaped or plate-shaped member which is positioned in the space between the connecting portion and the bent portion and which connects the connecting portion and the bent portion (FIG. 21).

    PNG
    media_image1.png
    588
    402
    media_image1.png
    Greyscale

As to claim 3, Uchibori et al discloses the piping member according to claim 1, wherein each of the two flange portions has a rectangular shape.  Refer to FIGs. 19-21.

As to claim 4, Uchibori et al discloses the piping member according to claim 1, wherein a bending angle of the bent portion is 90 degrees.  Refer to FIGs. 19-21.
As to claim 5, Uchibori et al discloses the piping member according to claim 1, wherein the piping member is made of a casting.
The method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 6, Uchibori et al discloses a fluid transport device comprising: a fluid machine main body (e.g. 26; 52); a downstream side apparatus (e.g. 28) positioned on a fluid flow downstream side of the fluid machine main body (FIGs. 9 and 10); and a pipe (25) configured to connect the fluid machine main body and the downstream side apparatus, wherein the pipe includes two or more bent portions (FIG. 21), and is configured by connecting a plurality of piping materials (84, 85), and wherein at least one of the piping materials is a piping member (85) according to claim 1.

As to claim 7, Uchibori et al discloses a fluid transport device comprising: a fluid machine main body (e.g. 26; 52); a downstream side apparatus (e.g. 28) positioned on a fluid flow downstream side of the fluid machine main body (FIGs. 9 and 10); and a pipe (25) configured to connect the fluid machine main body and the downstream side apparatus, wherein the pipe includes two or more bent portions (FIG. 21), and is configured by connecting a plurality of piping materials (84, 85; 84/85/26), and wherein of the pipe, a most downstream side piping material including a bent portion positioned on a fluid flow most downstream side is a piping member (85) according to claim 1.

As to claim 8, Uchibori et al discloses the fluid transport device according to claim 7, wherein a length of a flow path of the most downstream side piping material (85) is smaller than a length of a flow path of each of the other piping materials (84/26).

As to claim 11, Uchibori et al discloses the fluid transport device according to claim 6, wherein the fluid machine main body is a compressor (52) configured to compress and discharge a supplied fluid.

As to claim 12, Uchibori et al discloses the fluid transport device according to claim 7, wherein the fluid machine main body is a compressor (52) configured to compress and discharge a supplied fluid.

As to claim 13, Uchibori et al discloses the piping member according to claim 1, wherein the piping member has the effect of suppressing vibration caused by a pulsating discharged gaseous fluid (by virtue of the material and wall thickness of the Uchibori et al pipe).

As to claim 14, Uchibori et al (US 10,626,833) discloses a piping member (85) that has the effect of suppressing vibration caused by a pulsating discharged gaseous fluid (by virtue of the material and wall thickness of the Uchibori et al pipe), comprising: a tubular portion (FIG. 21); and flange portions at both ends of the tubular portion (85b and 85c), wherein the tubular portion includes a bent portion (see annotated figure below) that is formed between the two flange portions, wherein each of said two flange portions extends outwardly from an outer peripheral surface of said tubular portion at respective ones of said ends of the tubular portion (FIG. 21), whereby attaching bolts can be arranged around each of said two flange portions and extend through each of said two flange portions from outer faces of said flange portions to inner faces of said flange portions that extend outwardly from the outer peripheral wall of said tubular portion, and wherein the two flange portions are directly connected to each other along respective outer peripheral edges of each of said two flange portions such as to form a direct connection between the two flange portions (as by plate portion 85a).

    PNG
    media_image1.png
    588
    402
    media_image1.png
    Greyscale

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steingass et al discloses a pipe assembly having elbow segments that are reinforced (FIG. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679